Case 1:19-cv-00067-JJM-LDA Document 8 Filed 03/04/19 Page 1 of 4 PagelD #: 172

PRELIMINARY WRIT OF ESTOPPEL AND
PRESNETMENT

Notice to the agent is notice to the principal, notice to the principal is notice to the agent. UCC I -202: notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk. See Biffe v. Morton Rubber., Inc., 785 S.W. 2d 143, 144 (tex. 1990).

| Appellant; Plaintiff: Jamhal Talib Abdullah Bey
Case Name: Bey v. Old Field et al

 

 

Case Number: 1:19-cv-00067-JJM-LDA : <s es
District: UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLANEX
Assigned to: District Judge John J. McConnel, Jr. ; 5 UD
Referred to: Magistrate Judge Lincoln D. Almond c. : ;
Cause: 28; 1332 Diversity (Citizenship) ze I

io
Nature of Suit: 360 P.I.: Other, Fraud, Embezzlement of an Estate, Attempted Conspiracy
Date: 3/3/2019

, Defendants: Nick Old Field - CEO Computershare Loan Services, Toby
2 wells- CEO Specialized Loan Servicing, Debora Aydelotte - CEO of the
_ Lenderline Integration, Brian Simons - CEO Credit Risk Solutions, Jim Smith
a — President Property Solutions, Maggie Pitts-Dilley, Beatrice - Teller ID
* 4916, Katina - Teller ID 19405, Specialized Loan Servicing LLC.

 

PRESENTMENT

Pursuant to the common-law (common sense) and equity (fairness), as full faith and credit shall be given
to the United States pursuant to the constitution, while the appeal that I Jamhal Talib Abdullah Bey, the
heir and successor of Felicia’s Estate [FELICIAS ESTATE], filed with the UNITED STATES DISTRICT
COURT clerk FOR THE DISTRICT OF RHODE ISLAND, dated 2/20/2019 is being reviewed and
processed, this estoppel is being sent to: Maggie Pitts-Dilley, an agent of SPECIALIZED LOAN
SERVICING LLC to prevent them from proceeding in their attempt to embezzle our estate. See United
States Court of Appeals, Fifth Circuit. Melissa C. MINARD v. ITC DELTACOM COMMUNICATIONS,

INC. No, 04-30230. The Supreme Court has recognized that, under federal law, “[e]stoppel is an equitable

Page L of 4
c.c. United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210
Organization of American States. Secretary Genera Luis Almagro. 17" Street and Constitution Ave., NW Washington, D.C., 20006-4499
Maggie Pitts-Dilley 1080 Main Street Pawtucket RI 02860: United States Postal Service Certified Mail Number: 7018 2290 0000 8554 4782
United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 60

 
Case 1:19-cv-00067-JJM-LDA Document 8 Filed 03/04/19 Page 2 of 4 PagelD #: 173

doctrine invoked to avoid injustice in particular cases.” In Heckler, the Court quoted and adopted the

elements of estoppel set forth in § 894(1) of the Restatement (Second) of Torts...”

To wit, attached to this writ, at the footer, exists the United States Postal Service Certified Mail Receipt
number to in fact prove that said agent of said corporation has been properly placed on notice to cease any
and all unlawful activity in relation to the Estate with the mailing location and geographical longitudinal
and latitudinal coordinates listed in the initial claim filed against the defendants. While an appeal is pending
to proceed forward with possible litigation or settlement of case number 1:19-cv-00067-JJM-LDA, filing
date: 02/14/2019 in regards to the wrongs committed by said agency and the injury sustained by us. See
Paul Durham MORGAN v. Alberto R. GONZALES, No. 05-74378. Decided: July 26, 2007: When
estoppel is available, the court then considers its traditional elements, which include that “(1) the party to
be estopped must know the facts; (2) he must intend that his conduct shall be acted on or must so act that
the party asserting the estoppel has a right to believe it is so intended; (3) the latter must be ignorant of

the true facts; and (4) he must rely on the former's conduct to his injury.” Watkins, 875 F.2d at 709.

Notice to the agent is notice to the principal and said agent, agents and agency are hereby lawfully
commanded to stop, estop, cease and desist all proceedings in regards to any alleged foreclosure or any
other proceedings allegedly related to my / our estate. The estoppel argument was held to establish a valid
defense in Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13 L.Ed.2d 487 . (1965) and Raley v. Ohio, 360
USS. 423, 79 S.Ct. 1257, 3 L.Ed.2d 1344 . (1959).” United States v. Bruscantini, 761 F.2d 640, 641 (11th
Cir.1985) United States Court of Appeals,Fifth Circuit. UNITED STATES of America, v. Sergio Alberto

ORTEGON-UVALDE, a.k.a. Sergio Garcia-Leal, No. 98-50810.

If this estoppel is not honored by the Courts of the United States then it is a direct violation of Articles 20,
24 and 25 of the Treaty of Amity and Commerce between the Moroccan / Moorish national government
and Federal Government of the United States of America and is an act of war and hostility against the

Moorish people and violation of the Supreme Law of the Land. See Article VI of the Constitution for the

Page 2 of 4
c.c, United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210
Organization of American States. Secretary Genera Luis Almagro. 17" Street and Constitution Ave., NW Washington, D.C., 20006-4499
Maggie Pitts-Dilley 1080 Main Street Pawtucket RI 02860: United States Postal Service Certified Mail Number: 7018 2290 0000 8554 4782
United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 60

 

 
Case 1:19-cv-00067-JJM-LDA Document 8 Filed 03/04/19 Page 3 of 4 PagelD #: 174

united States of America: This Constitution, and the Laws of the United States which shall be made in
Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the United States,
shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in
the Constitution or Laws of any State to the Contrary notwithstanding. The treaty between our people was
in deed established to help prevent, if any, all hostilities between our two states. If any articles of our treaty
is broken, abridged, usurped or violated by any officials, persons, agents, corporations, associations,
individuals, citizens or consuls of our respective nations it is ipso facto and ipso jure an act of hostility and
war against the respective State, which may result in the most unfavorable event of lawlessness. In any
event, it is the cultural, national and religious custom amongst all Moslems, Muslims, Mohammedan,
Musselmen or Mehomitan who stands for peace, the very meaning of ISLAM (I SELF LAW AM
MASTER) to protect our faith, family, home and law in the manner most appropriate. At this present time,
the administrative approach is being taken to respect, uphold and adhere to international peace on the planet.
See Qur’an of Mecca Chapter 2 verse 190 — 193: 190: Fight in the cause of Allah (Higher Self, Morals,
Jurisprudence and Peace] those who fight you, but do not transgress limits [use equal and opposite force to
match your enemy to stop them from harming you and do not escalate violence] for Allah loveth not
transgressors [ It is in no nations interest to be at war]. 191: ... But fight them not at the sacred Mosque
unless they fight you there [first]... 192: But if they cease Allah is Oft-forgiving, Most merciful [ both parties
can be at peace] 193: And fight them on until there is no more tumult or oppression and their prevail Justice
and faith in Allah [Full faith and credit amongst both States that they will honor the Treaty and ensure peace
amongst each other]. Also see Article 11 of the Treaty of Amity and Commerce between the Moorish Bey
and Dey of the Moorish Kingdoms of Algiers and Tripoli: As the government of the United States of
America is not in any sense founded on the Christian Religion, - as it has in itself no character of enmity
against the laws, religion or tranquility of Musselmen, - and as the said States never have entered into any

war or act of hostility against any Mehomitan nation, it is declared by the parties that no pretext arising

Page 3 of 4
c.c. United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210
Organization of American States. Secretary Genera Luis Almagro. 17" Street and Constitution Ave., NW Washington, D.C., 20006-4499
Maggie Pitts-Dilley 1080 Main Street Pawtucket RI 02860: United States Postal Service Certified Mail Number: 7018 2290 0000 8554 4782
United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 60

 
Case 1:19-cv-00067-JJM-LDA Document 8 Filed 03/04/19 Page 4 of 4 PagelD #: 175

jrom religious opinions shall ever produce an interruption of the harmony existing between the two

countries.

This writ, affidavit of fact and presentment is also a plea for peace and demand that the supreme law of the
land is honored, adhered to and held to the highest honor amongst our two nation-states. To this date, the
defendants have not proven that they either have or had the title to the house or have any original
instruments or documents proving they have any fair, equitable, legal or lawful interest in our estate, yet

they are attempting to proceed with estate embezzlement guised as a foreclosure.

UNDER PENALTY OF PERJURY

Appellant: I, Jamhal Talib Abdullah Bey, under penalty of perjury and persecution from the
Moorish nation, do declare and state for the record, to the best of my ability, that all claims and
statements made in this affidavit are true, factually based and not made for, nor intended to be used
for fraud, misrepresentation, misprision nor usurpation. A Free Moorish American national and

citizen of the free National Government of Morocco, heir and successor of Felicia’s estate I am:

 
 
  

- In honor of my Moabite ancestors to time
“memorial, exercising the Divine and Common-Law-Right to Jus Postliminii, in accord with the

high principles of Love, Truth, Peace, Freedom and Justice.
CONSIDERATION

This Writ of Estoppel and other transcripts, documents and filings in relation to case number 1:19-
cv-00067-JIM-LDA, will be published on the PUBLIC RECORDS page of

https://www.riseofthemoors.org/ , for public and international review.

Page 4 of 4
c.c. United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210
Organization of American States. Secretary Genera Luis Almagro. 17" Street and Constitution Ave., NW Washington, D.C., 20006-4499
Maggie Pitts-Dilley 1080 Main Street Pawtucket RI 02860: United States Postal Service Certified Mail Number: 7018 2290 0000 8554 4782
United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 60

 
